Citation Nr: 1415035	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-32 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 27, 2009, for special monthly compensation (SMC) based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to October 2001.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In filing his notice of disagreement to the May 2009 rating decision, the Veteran initiated an appeal of the assigned 40 percent rating for his service-connected back disability, as well as the assigned effective date of the award of SMC based on the loss of use of a creative organ.  See 38 C.F.R. §§ 20.200, 20.202.  However, when he perfected the appeal by filing a substantive appeal (VA Form 9) in July 2010, he only perfected the earlier effective date issue, not the increased rating issue.  Id.  Thus, this is the only issue on appeal.


FINDINGS OF FACT

1.  In April 2009, the RO received a VA treatment record dated December 12, 2008, showing that the Veteran was prescribed medication due to his complaint that his intimate performance was being affected by back pain; this record is construed as an informal claim of entitlement to SMC for the loss of use of a creative organ due to erectile dysfunction.

2.  The earliest date that it is factually ascertainable that the veteran had loss of use of a creative organ due to erectile dysfunction related to his service-connected back disability is the December 12, 2008, VA treatment record.  



CONCLUSION OF LAW

The criteria for an earlier effective date of December 12, 2008, for the award of SMC based on the loss of use of a creative organ are met.  38 U.S.C.A. §§ 1114(k), 5107, 5110(a); 38 C.F.R. §§ 3.157, 3.400, 3.350, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  The appeal regarding an earlier effective date is a "downstream" issue in that it arose following the grant of SMC based on the loss of use of a creative organ.  Also, by letter dated in March 2009, the Veteran was provided notice of how disability ratings and effective dates are determined.  The claim for an earlier effective date for the award of SMC based on the loss of use of a creative organ was most recently readjudicated in the June 2010 statement of the case. 

VA has also satisfied its duty to assist with regard to the issue decided herein.  The Veteran asserted that he receives all of his medical care from VA and the claims folder contains available VA medical center records and examination reports.  Additional VA examinations are not needed as current findings would not serve to establish entitlement to an earlier effective date for SMC.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  


II.  Analysis

Pertinent Law and Regulations

Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  They are by definition a type of increased (i.e. "special") compensation.  So claims for earlier effective dates for SMC are treated analogously to claims for earlier effective dates for increased ratings.  

Unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5110(a).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110 (West 2002). 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013). 

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application shall be sent to the claimant for execution.  If that completed application is received within one year of the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In determining when a claim for increase was received, the Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date of the VA outpatient or hospital examination will be accepted as the date of claim.  Id.  This regulation also has a provision relating to when a claim is received within one year of an examination if certain conditions precedent are met.

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998).


Discussion

The facts in this case show that the RO initially granted service connection for a back disability, characterized as left paracentral disc herniation at L5-S1, in May 2002.  Subsequently, in September 2005, the RO granted service connection for radiculopathy, right and left lower extremities.  In January 2009, the Veteran submitted a claim for an increased rating for his service-connected back disability.  A May 2009 rating decision granted service connection for special monthly compensation due to the loss of use of a creative organ.  The RO explained in the June 2010 statement of the case that the Veteran's erectile dysfunction was considered with his evaluation of left paracentral disc herniation and intervertebral disc syndrome.  This determination was made based on an April 27, 2009, examination report finding that the Veteran had erectile dysfunction found to be noncompensable, and related to his service connected left paracentral disc herniation and radiculopathy, bilateral lower extremities.  Thus, the RO assigned April 27, 2009 as the effective date of SMC.  

The Veteran asserts that the effective date for his SMC award should go back to March 2006.  In support of this assertion, he submitted in October 2009 VA treatment records dated in March 2006 and December 12, 2008.  The March 2006 record contains the Veteran's complaint of chronic back pain and notation that he was seeking treatment at the pain clinic.  It also contains his report of having problems with ejaculation for which he was requesting an evaluation.  There is no indication from this record by either the Veteran or medical personnel that the two complaints were related.  In contrast, the December 12, 2008 record, which is a pain management note, reflects the Veteran's pain assessment as 7/10 and his report that his intimate performance was being affected.  It also shows that he expressed his willingness to try an erectile dysfunction pill before requesting a urology consult.  The Board construes the December 12, 2008 record, which suggests a relationship between the Veteran's chronic back pain and erectile dysfunction, as an informal claim for SMC based on the loss of use of a creative organ under 38 C.F.R. § 3.157(b).  Moreover, the Board has been unable to identify any correspondence or medical evidence prior to January December 12, 2008, which could be interpreted as a pending claim for SMC.  The Veteran's assertion that the award should date back to March 2006 cannot stand since, as noted, the March 2006 record does not link the Veteran's service connected back disability to his erectile dysfunction.  See Brannon, supra.

Consideration must next be given to whether it was factually ascertainable that the Veteran was entitled to SMC within one year of his December 2008 informal claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In answering this question, attention must again be directed to the December 12, 2008, VA treatment record which provides the earliest evidence that supports SMC based on the loss of use of a creative organ.  In other words, there is no objective evidence which would tend to show an "ascertainable" increase in the Veteran's erectile dysfunction in the year prior to December 12, 2008, by showing a link between the Veteran's service-connected back and/or lower extremity disabilities and erectile dysfunction.  Put another way, since December 12, 2008, is the date that it was factually ascertainable that the Veteran was entitled to SMC based on the loss of use of a creative organ, and this date does not precede, but rather is the same date as his December 2008 informal claim for SMC, it is the appropriate effective date.  38 C.F.R. § 3.400 (0)(2); Harper, supra.  

In regard to the March 2006 document, we elaborate further.  Clearly, merely being seen for medical evaluation does not constitute a claim for compensation.  Section 3.157 does establish that an informal claim may exist based upon the report of examination or hospitalization by VA under certain circumstances.  In this case, whether the issue of SMC is treated as a claim for service connection for erectile dysfunction or an increased evaluation for the lumbar disability based upon the diagnostic criteria (see note 1for the spine evaluation), the result is the same.  The March 2006 document merely recorded a complaint; there was no examination.  Furthermore, there was only a report of problems with ejaculation.  The document did not establish loss of use or a relationship to the service connected disability.  Since the March 2006 document did not constitute an examination or hospitalization, the document does not constitute a claim.  


ORDER

An earlier effective date of December 12, 2008, for the award of SMC for the loss of use of a creative organ is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


